DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/26/21 have been fully considered but they are moot as they do not apply to the present rejections made in view of amendments to the claims.  As discussed below, Aykroyd teaches the use of a sequestrant in a mixture with an oxidizing agent (bleach); however, one of ordinary skill in the art would have recognized as obvious to maintain the sequestrant separate from the oxidizing agent until the time of use (mixing to form a laundry product).

Response to Amendments
Amendments to the claims overcome the objection to claim 1 set forth in the prior Office action.  Therefore, the objection is withdrawn.
Amendments to the claims overcome the rejection of claims 1-4, 6, and 8-12 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1-3, 6, and 8-11 under 35 USC 102(a)(1) and claims 4 and 12 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2009095003A1 by Weber in view of U.S. Patent Application Publication 20080276965 by Aykroyd et al. and U.S. Patent Application Publication 20050282722 by McReynolds et al.
As to claim 1, Weber teaches a device comprising at least five reservoirs 15 (fig. 1) which are a reservoir containing a surfactant containing no sequestrant (p. 17, note that Weber distinguishes between a surfactant and a surfactant mixture), a reservoir containing a first enzyme (p. 3), a reservoir containing a second enzyme (p. 3), a reservoir containing a bleach (p. 5), and a reservoir containing an alkaline component 
Weber does not teach that one of its reservoirs may contain a composition comprising a sequestrant.  However, one of ordinary skill in the art would have recognized as obvious to provide a sequestrant in a detergent composition.  Aykroyd teaches that sequestrants are known to be used in detergent compositions (para. 49), and McReynolds teaches that sequestrants provide for soap scum efficacy and to act as a buffer (para. 32).  Aykroyd teaches the use of sequestrants with oxidizing (bleaching) agents in a mixture (para. 49), but McReynolds teaches that oxidizing agents can degrade sequestrants and should therefore be stored separately (para. 27) to enhance shelf life of the composition (para. 5).  McReynolds teaches that the oxidizing agent and sequestrant should be mixed at the point of use (abstract).
One of ordinary skill in the art would have had a reasonable expectation of success of using a sequestrant for its intended purpose.  It is well established that the selection of a known material based on its suitability for its intended use or purpose will support a prima facie case of obviousness.  See MPEP 2144.07.  Furthermore, one of 
As to claim 2, Weber teaches that the device is integral to a washing machine (fig. 1, see also p. 13).
As to claim 3, Weber teaches that the device is a standalone device that dispensing compositions into a dosing unit (fig. 1, device is external and dispenses into a feed line dosing unit, see also p. 13).
As to claim 6, Weber teaches that the device communicates with a user interface in which a user is able to input data on two sets of options (e.g. fabric type and stain identity, p. 12).
As to claim 8, Weber teaches that the computer has an algorithm to select an amount of product dosed from each reservoir based on user input (p. 12).
As to claim 9, Weber teaches that its computer module communicates with an external source (e.g. RFID, electronic memory) to access an algorithm to determine how much product is dosed (p. 28, information of active ingredients is necessary to access an algorithm to determine how much product is dosed).
As to claim 10, Weber teaches that one enzyme may be a protease (p. 15).
As to claim 11, Weber teaches that another enzyme may be a lipase or amylase (p. 15).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO2009095003A1 by Weber in view of U.S. Patent Application Publication 20080276965 by Aykroyd et al. and U.S. Patent Application Publication 20050282722 by McReynolds et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20060272360 by Hsu et al.
As to claim 12, Weber does not teach that its bleach may comprise PAP or a salt thereof.  However, one of ordinary skill in the art would have recognized as obvious to use PAP in a bleach composition.  Hsu teaches that PAP is an especially preferred component of a bleach composition (para. 95).  One of ordinary skill in the art would have had a reasonable expectation of success of using this known material for its intended purpose.  It is well established that the selection of a known material based on its suitability for its intended use or purpose will support a prima facie case of obviousness.  See MPEP 2144.07.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E. BELL/             Primary Examiner, Art Unit 1711